KUNKLE, J.
We have carefully examined the papers in the case and find that no leave of the court was obtained for the purpose of prosecuting error to the Court of Common Pleas nor was any leave secured as appears from the- record, to prosecute error in this court as is required by §6212-20 GC. Neither has there been filed with the petition in error in this court briefs as required by law.
We presume the case should be dismissed for the reason that no leave to file the petition in error was secured as required by law and for the further reason that no brief accompanied the petition in error as required by law, but we have read the record in this case and from a careful consideration of the record are satisfied that the judgment of the lower court was properly rendered) and .should be sustained. There is evidence in the record showing that admittance was at first refused and the door to the premises in question was broken open and one of the occupants proceeded to pour out certain liquid in a sink. A quantity of this liquor was secured. The chemist says it was whiskey; that it contained 25% alcoholic contents by volume and 50% proof.
We think if it was whiskey of the content as above indicated that it was susceptible of being used for beverage purposes although certain of the witnesses stated they would not care to drink this liquor after it had once been thrown in a sink. We also think the testimony on pages 4, 19 and 20 would warrant the finding that plaintiff in error was in charge of the said premises at the time in question. Upon a consideration of the entire record, we find nothing therein which would warrant us in disturbing the judgment of the lower court and the same will therefore be affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.